This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. 34,490

 5 DANIEL R.,

 6          Child-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellant

12 Russell Dean Clark LLC
13 Russell Dean Clark
14 Las Cruces, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    The State appealed from the district court’s order granting, in part, Daniel R.’s
 1 (Child) motion to suppress. This Court’s calendar notice proposed to affirm on the

 2 basis that the district court’s findings supported the ruling that there were no exigent

 3 circumstances justifying a warrantless entry into Child’s home, and therefore, the

 4 officer violated Child’s rights to be free from an unreasonable search and seizure. [RP

 5 145-46] The State filed a response to the proposed disposition stating that it does not

 6 oppose the summary disposition. For these reasons, and those stated in this Court’s

 7 calendar notice, we affirm.

 8   {2}   IT IS SO ORDERED.

 9                                                ________________________________
10                                                TIMOTHY L. GARCIA, Judge

11 WE CONCUR:


12 _______________________________
13 RODERICK T. KENNEDY, Judge


14 _______________________________
15 M. MONICA ZAMORA, Judge




                                              2